DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Nguyen (42,933) on 11/23/2021.

The application has been amended as follows: 
	As to claim 4, line 2, before “threshold”, change “the” to - - a - -.
As to claim 7, line 1, after “claim”, change “2” to - - 1 - - .
As to claim 13, line 2, before “threshold”, change “the” to - - a - -.
As to claim 16, line 2, before “NMR”, change “the” to - - an - -.
As to claim 20, line 2, before “threshold”, change “the” to - - a - -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1 and 3-9 is the inclusion of steps of receiving, at an NMR logging system, at least one porosity dataset; analyzing, at the 
The primary reason for allowance of claims 10-17 is the inclusion of a nuclear magnetic resonance (NMR) formation evaluation tool configured to perform NMR measurements on a sensitive volume in the formation; and an information processing system communicatively coupled to the NMR formation evaluation tool.  The information processing system has a processor and a memory device coupled to the processor, the 
receive at least one porosity dataset; 
receive at least one NMR measurements dataset from the NMR formation evaluation tool; 
analyze the at least one NMR measurements dataset to determine a distribution of a first relaxation time versus a second relaxation time; 
determine distribution of a ratio of the first relaxation time to the second relaxation time by calculating a ratio between a geometric mean of the first relaxation time and the corresponding second relaxation time; 
determine a threshold for the ratio of the first relaxation time to the second relaxation time, wherein the threshold indicates a value of the ratio corresponding to pore sizes not contributing to property permeability of the formation; 
determine the property of the formation using ratios that are below the determined threshold for the ratio of the first relaxation time to the second relaxation time; and 
select a method of producing hydrocarbons based on the predicted permeability of the formation; 
wherein hydrocarbons are produced based on the predicted permeability of the formation using the selected method.  This in combination with the rest of the limitations of the claims is found in all of claims 10-17, but not disclosed nor suggested by the prior art of record.

receive at least one porosity dataset; 
analyze the at least one porosity dataset to determine at least pore-throat size distribution; 
receive at least one NMR measurements dataset from a nuclear magnetic resonance (NMR) tool; 
analyze the at least one NMR measurements dataset to determine a distribution of a first relaxation time versus a second relaxation time; 
determine distribution of a ratio of the first relaxation time to the second relaxation time by calculating a ratio between a geometric mean of the first relaxation and the corresponding second relaxation time; 
determine a threshold for the ratio of the first relaxation time to the second relaxation time, wherein the threshold indicates a value of the ratio corresponding to pore sizes not contributing to property a permeability of the formation; 
predict the permeability of the formation using ratios that are below the determined threshold for the ratio of the first relaxation time to the second relaxation time; and 
select a method of producing hydrocarbons based on the predicted permeability of the formation; 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
sl